Citation Nr: 0211608	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left arm contusion.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left thigh contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which assigned a 10 percent rating for the 
veteran's service-connected flat feet and denied service 
connection for contusions of the left arm and left thigh.  

The veteran testified at an RO hearing in August 2000.  A 
copy of the hearing transcript is associated with the claims 
file.  During that hearing, the veteran indicated that he 
disagreed with the 10 percent rating for his flat feet.  This 
matter will be addressed in the REMAND portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2001, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  In a December 1956 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of injuries to the left arm and left leg sustained 
in an accident in service; the veteran was informed of this 
decision the next month but did not respond within one year 
of such notification.

3.  Evidence added to the record since the December 1956 
rating decision is not, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claims for entitlement to service connection for residuals of 
contusions to the left arm and left thigh.


CONCLUSIONS OF LAW

1.  The December 1956 rating decision, denying service 
connection for residuals of injuries to the left arm and left 
leg, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the 
December 1956 rating decision to reopen the veteran's claim 
for service connection for residuals of a left arm contusion.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001). 

3.  New and material evidence has not been received since the 
December 1956 rating decision to reopen the appellant's claim 
for service connection for residuals of a left thigh 
contusion.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim. VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. at 45,629.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108 (West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claims for entitlement to service connection and 
to decide it on the merits as the RO has complied with the 
notice and duty to assist provisions of the VCAA.  See 
generally Quartuccio v. Principi, No. 01-997, 2002 U.S. App. 
Vet. Claims LEXIS 443 (June 19, 2002) (the VA's duties 
include providing a specific explanation of the type of 
evidence necessary to substantiate the claimant's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  After examining the 
record, the Board is satisfied that all relevant facts 
pertaining to the veteran's claims to reopen have been 
properly developed as service, non-VA and VA medical records, 
VA rating decisions, and a transcript of an August 2000 RO 
hearing have been associated with the claims file.  

With regard to the RO's compliance with the June 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to: (1) ensure that the notice and development 
provisions of the VCAA had been met; and (2) determine if new 
and material evidence had been submitted to reopen the claims 
and, if the claims were reopened, to undertake a de novo 
review of the record and readjudicate the veteran's claims 
for service connection.  The record contains a copy of a 
letter dated in July 2001, in which the RO advised the 
veteran of the provisions of the VCAA, VA's duty to assist, 
the information needed to establish entitlement for service 
connection and what information the veteran needed to 
provide, and copies of supplemental statements of the case 
(SSOCs) issued in December 2001 and March 2002, determining 
that new and material evidence had not been submitted to 
reopen the veteran's claims for service connection.
 
In the July 2001 VCAA letter, the RO also asked the veteran 
to complete and to sign authorizations for release of any 
information that the veteran identified in support of his 
claims.  In the absence of signed releases, the appellant was 
specifically informed that it was his responsibility to 
furnish such evidence.  Although the veteran did not sign 
authorizations for release of information, he did submit 
records from the LDS Hospital and the Pocatello Regional 
Medical Center Emergency Unit.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board observes that the 
veteran and his representative have been given the 
opportunity to supplement the record, and the transcript of 
the veteran's testimony at an RO hearing and additional 
statements from the veteran and her representative have been 
associated with the claims file.  The Board notes that in a 
December 2001 statement, the veteran's representative 
contends that the veteran should be afforded a VA examination 
because of left arm pain.  Private medical records from 1989 
revealed no muscular or joint deformities in the veteran's 
extremities and recent VA treatment records reveal that the 
veteran's pain and arm brace are related to his carpal tunnel 
syndrome.  In the absence of any left arm or left leg 
disorder in 1989 and new and material evidence sufficient to 
reopen the veteran's claims, the Board finds that an 
examination is not warranted.  Available records have been 
associated with the claims file and are adequate for 
determining whether the veteran has submitted new and 
material evidence to reopen his claims for service 
connection.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a February 2000 statement of the case, the 
June 2001 Board remand, and the subsequent SSOCs, as the RO 
advised the veteran that new and material evidence was needed 
to reopen his claim and what must be demonstrated to 
establish service connection.  In particular, the Board 
observes that the RO, in the December 2000 and March 2002 
SSOCs, notified the veteran that the evidence submitted in 
connection with his claims did not constitute new and 
material evidence because, although it was new, it was not 
directly relevant to the issues under consideration and 
failed to show any residuals related to his in-service 
contusions of the left arm and left thigh.

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition.  
As such, there has been no prejudice to the veteran in this 
case that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).
New and Material Claims

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Board notes that the RO first denied claims for 
entitlement to service connection for residuals of injuries 
to the left arm and left leg sustained in an August 1954 
accident, in a December 1956 rating decision, noting that the 
contusions were considered to have been acute conditions and 
there was no evidence showing residual disability.  By a 
letter dated December 13, 1956, the veteran was notified of 
the RO's action and was advised of his appellate rights, but 
no appeal was initiated within one year of the notification.  
In March 1999, the veteran sought to reopen his claims for 
service connection for left leg and left arm disorders.  In a 
September 1999 rating decision, the subject of this appeal, 
the RO denied the veteran's claims as not well grounded.  The 
veteran was notified of the September 1999 decision and was 
advised of his appellate rights the same month and he 
perfected an appeal within one year of notification.  
Subsequent SSOCs determined that no new and material evidence 
adequate to reopen the veteran's claims for service 
connection for residuals of contusions of his left arm and 
left thigh had been submitted.

Since the veteran did not perfect an appeal of the December 
1956 rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claims for service connection for residuals of 
contusions to the left arm and left thigh.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a).

The pertinent evidence that was of record at the time of the 
December 1956 rating decision consisted primarily of the 
veteran's service medical records, which showed that the 
veteran was run over by a trailer in August 1954 and 
sustained contusions to the left forearm and left thigh 
without any residual disability.  The veteran's entrance 
examination report noted the existence of scars on the left 
thigh, which were also noted on his August 1956 separation 
examination report.  Except for bilateral pes planus, for 
which the veteran is service connected, and the already noted 
scars to the thigh, clinical findings were normal on 
examination at separation.  

Evidence received since the December 1956 RO decision 
consists of a June 1999 VA foot examination report and 
additional VA and private medical records as well as lay 
statements and testimony.  The VA examination report 
confirmed that the veteran had bilateral pes planus, grade 3.  
VA outpatient treatment records from May 2001 to January 2002 
show treatment for carpal tunnel syndrome, cataracts, sleep 
apnea, and a gastrointestinal disorder, but no complaints of, 
or treatment for, residuals of the 1954 contusions to the 
left arm and left thigh.  LDS Hospital records pertain to 
treatment for a self-inflicted gunshot wound to the left 
thigh in July 1972 and Pocatello Regional Medical Center 
records show treatment for possible sacral fracture, cervical 
spine strain and multiple contusions sustained in an August 
1988 motor vehicle accident and for chest and back pains in 
June 1989 with discharge diagnoses of complete obstruction of 
superior vena cava, chronic, due to old thrombosis of 
superior vena cava, and history of alcoholism with Antabuse 
treatment.  The June 1989 hospital report revealed no 
muscular or joint deformities of the veteran's extremities.  

While most of this evidence is clearly new, in that it is not 
redundant or cumulative of other evidence previously 
considered, the evidence is not material to the issues under 
consideration and thus, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.

In this regard, the Board notes that the new evidence does 
not include a currently diagnosed left arm or left thigh 
disorder, which competent medical evidence has linked to the 
veteran's in-service contusions.  Although the veteran has 
been treated in recent years for various disorders, just as 
in 1956, there is no medical evidence of any current 
disability related to his in-service left arm and thigh 
contusions as claimed by the veteran.  Thus, these records 
are not probative of the issues before the Board and are not 
so significant that they must be considered in order to 
fairly decide the merits of the claims.

As to the lay statements and testimony presented, the Board 
finds they too are new, but not material as such lay opinions 
are not probative as to the question of causation or 
diagnosis.  At the RO hearing, the veteran related how he had 
injured his left arm and thigh in August 1954 but did not 
describe any later problems arising from those injuries.  He 
then testified about various injuries sustained as a result 
of motorcycle/motor vehicle accidents and a self-inflicted 
gunshot wound between 1968 and 1988.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the RO's December 1956 decision remains 
final.  Accordingly, the benefits sought on appeal must be 
denied.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of a 
left arm contusion is not reopened.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a left thigh 
contusion is not reopened.


REMAND

At his August 2000 RO hearing, the veteran indicated that he 
disagreed with the 
10 percent rating assigned for his service-connected flat 
feet disability.  The Board finds that this statement may be 
construed as a notice of disagreement to the September 1999 
rating decision, in which the RO assigned the 10 percent 
rating.  The United States Court of Appeals for Veterans 
Claims has held that where the Board finds a notice of 
disagreement has been submitted to a matter that has not been 
addressed in a statement of the case, the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to a rating in excess of 10 
percent for bilateral flat feet.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

